Citation Nr: 1730185	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to June 1968, September 1968 to September 1969, and April 1970 to December 1971 with additional service in the Army National Guard until March 1986.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction was then transferred to the RO in Anchorage, Alaska.

In February 2015 and October 2016, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's neck disability was not present in service and is not etiologically related to service. 

2.  The Veteran's lumbar spine disability was not present in service and is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).
2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record also reflects that all available pertinent treatment records have been obtained, to include the Veteran's service treatment records and post-service VA and private treatment records.  No other outstanding, existing evidence that could be obtained to substantiate the claims has been identified.  The Board is also unaware of any such evidence.  In addition, the Veteran was afforded the necessary VA examinations.  

 Accordingly, the Board will address the merits of the claims.  

II. Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).   

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   The United States Court of Appeals for Veterans Claims has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

The Veteran contends that he has disabilities of the neck and lumbar spine that are a result of a motor vehicle accident in service during the summer of 1970.  The Veteran's service records are incomplete; however, the Veteran is competent to speak to an event of which he has first-hand knowledge.  In addition, the Veteran has provided a December 2013 buddy statement from GD which describes in detail the vehicle and the Veteran's medical condition after the accident, which is consistent with the Veteran's description.  Therefore, for the purposes of this decision, the Board determines that the Veteran's description of the in-service accident is accurate.  

In addition, the competent evidence establishes that the Veteran has disabilities of the neck and lumbar spine.  VA and private examination reports reveal diagnoses of cervical spine degenerative joint disease.  The VA examination report dated in June 2015 notes a diagnosis of lumbar sacral strain, and the January 2011 private evaluation by Dr. PY diagnoses lumbar degenerative joint disease.  Therefore, the Veteran has current disabilities with regard to this claim.

The claims then turn on whether the competent and probative evidence establishes that the Veteran's currently diagnosed disabilities are a result of his military service.  In this regard, there are two contradictory opinions of record.  In the January 2011 opinion, Dr. PY described the manifestations of the Veteran's neck and lumbar spine disabilities and opined that it is more likely than not that they are directly and causally related to the motor vehicle accident in service.  However, Dr. PY did not provide a rationale for this conclusion.  An opinion that contains only data and conclusions is afforded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

The June 2015 VA examiner contemplated the same medical history as Dr. PY, including the same details of the motor vehicle accident, but stated that he could not agree with the conclusion of Dr. PY.  The examiner observed that the Veteran had not been treated for his neck or lumbar spine disability since 1970.  The examiner also noted that the Veteran had not had radiological studies performed.  In light of those facts, the examiner found that if the Veteran had suffered serious injuries he would not have been released from the ER without any follow-up and that the Veteran would have then followed up for care if the disabilities had been a chronic and debilitating condition.  

In consideration of the above evidence, the Board determines that the preponderance of the competent and probative evidence is against the Veteran's claims.  Consistent with the VA examiner's findings, neither service nor post-service treatment evidence dated prior to the claim shows the results of imaging studies, and VA mental health treatment notes dated in 2010 only reference complaints of chronic back pain.  As the examiner's opinion was based on the Veteran's entire medical history as documented in the claims file, the Board affords the opinion great probative weight, and there is not contradictory evidence of equal or greater probative value.  Therefore, the Veteran's claims of entitlement to service connection for a neck disability and lumbar spine disability are denied. 


ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


